MEMORANDUM OPINION
PER CURIAM.
Plaintiffs, Gloria Ross, by next friend and relative, Ryan Ross, husband, Leran-dle Ross and Shanice Ross, children and next of kin, appeal from an order of the District Court granting summary judgment to Defendant, Louise Seawright, in their lawsuit arising out of the death of Gloria Ross. Jurisdiction was founded upon diversity of citizenship.
Having had the benefit of oral argument and having carefully considered the record on appeal, the briefs of the parties, and the applicable law, we are not persuaded that the district court erred in granting summary judgment to defendant.
Because the reasoning which supports judgment for defendant has been articulated by the district court, the issuance of a detailed written opinion by this court would be duplicative and serve no useful purpose. Accordingly, the judgment of the district court is affirmed upon the reasoning employed by that court in its Memorandum Opinion and Order dated October 8,1998.